DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 This Office Action is in response to Applicant’s amendments filed 6/29/2022 wherein claim 10 is amended, claims 1-9 and 11-18 are canceled, and claims 19-26 are newly added. Therefore, claims 10 and 19-26 are pending in the application.
The Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final Rejection dated 3/30/2022. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 3/30/2022 is withdrawn at this time.
The Applicant’s amendments to the claims have overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 3/30/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) is withdrawn at this time. 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 6/29/2022, with respect to the rejection(s) of claim(s) 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the prior art of Cote et al. (US 2021/0205065 a1) in view of Attar et al. (US 2014/0364959 A1), Lombardi et al. (US 9,414,915 B2), and Priplata et al. (US 2013/0281909 A1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 21, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “raw materials”. It is unclear to the Examiner what this limitation means. The specification dated 11/4/2019 and the amendment to the specification dated 6/29/2022 lack any further details about what materials are the “raw materials”.  Therefore, it is the Examiner does not know what materials make up the “raw materials”. For the purpose of examination, the “raw materials” will be interpreted as the polymer, antibacterial, and developing materials.
Claims 21, 23, and 25 are rejected as they are dependent upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 2021/0205065 a1; hereinafter referred to as Cote) in view of Attar et al. (US 2014/0364959 A1; hereinafter referred to as Attar) Lombardi et al. (US 9,414,915 B2; hereinafter referred to as Lombardi) and Priplata et al. (US 2013/0281909 A1; hereinafter referred to as Priplata).
With regards to claim 10, Cote discloses (Figs. 1-3) a gastric diverter (see Fig. 1), characterized by comprising: 
an antibacterial digestive tract catheter (see “sleeve” in Fig. 3 and see [0151]), 
wherein the antibacterial digestive tract catheter includes a membrane tube (see “sleeve” in Fig. 3),
wherein one end of the membrane tube is connected to a stent (see “Wave anchor” in Fig. 1 and see [0071] “The sleeve can be fastened to the anchor by mechanical and/or chemical bonding, soldering, welding”); 
the membrane tube has an outer diameter of 10-35 mm (see [0096] “the diameter (e.g., maximum diameter) of the sleeve can be from 0.6 to 3 inches” wherein 0.5 inches is equal to 12.7 mm), and a wall thickness of 0.001-0.3 mm (see [0094] “the wall thickness of the sleeve is less than about 0.0025 inches” wherein 0.0025 inches is equal to 0.0635 mm); 
the membrane tube is fixedly connected to the stent by means of suturing, hot pressing, ultrasonic welding or laser welding (see [0071]), wherein the shell is tubular (see [0043] “A “sleeve,” as used herein, refers to a hollow, cylindrical gastrointestinal liner” wherein cylindrical is also tubular); 
However, Cote is silent with regards to the membrane tube is made of an antibacterial material.
Nonetheless Attar teaches (Fig. 2) the membrane tube (205; see [0098] “the body 203 and the downstream collar 204 are covered by a silicone film 205”) is made of an antibacterial material (see [0098] “silicone polymer film 205”, [0046], [0066-0067] “the prosthesis according to this invention is covered or includes in said polymer material at least one active ingredient. Preferably, said active ingredient is chosen from among…an antifibrosant molecule…The following examples of antifibrosant molecule...such as chitosan-dextran and carboxymethyl-chitosan” which according to the instant specification dated 11/4/2019 chitosan is an example of an antibacterial material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the membrane tube of the antibacterial tract catheter of the gastric diverter of Cote with a teaching of Attar such that the membrane tube comprises an antibacterial material. One of ordinary skill in the art would have been motivated to make this modification, as Attar teaches that including in the polymer material covering, at least one active ingredient, more preferably a therapeutic active ingredient increases the therapeutic potential of the prothesis (see [0127] of Attar).
The gastric diverter of Cote modified in view of Attar will hereinafter be referred to as the gastric diverter of Cote and Attar. However, the gastric diverter of Cote and Attar is silent with regards to a gastric diverter, characterized by comprising a shell, 
a release body, 
a pushing component;
one end of the shell has a first opening, and 
the other end of the shell has a second opening; 
the antibacterial digestive tract catheter that is to-be-released folded is arranged in the shell; 
the release body is arranged at the first opening and connected to another end of the membrane tube, and is made of a material that is configured to be digested and absorbed or dissolved by a human intestinal tract; 
the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; 
one portion of the inner tube is located in the shell and connected to the release body; 
one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston which is located in the shell and configured for abutting against the membrane tube; 
a portion of the outer tube is located outside the shell, with one end of the outer tube fixedly connected to the second opening; 
the inner tube moves axially toward the first opening to disengage the release body from the shell; 
the inner tube and the middle tube are configured to drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract, 
wherein the release body includes an inner core, and a damping tube is sleeved on a portion of the inner tube passing out of the inner core.
Nonetheless, Lombardi teaches a gastric diverter (see Figs. 1-4 and 11), characterized by comprising a shell (22), 
a release body (20, 24), 
a pushing component (100, 26, 28, 30) 
one end of the shell (see near 22b in Fig. 2) has a first opening (22b), and 
the other end of the shell (see at 44 in Fig. 4) has a second opening (see at 44 in Fig. 4); 
the antibacterial digestive tract catheter (10) that is to-be-released folded is arranged in the shell (see Figs. 1-3 and Col. 15, line 64 – Col. 16, line 9 “The stent-valve 10 may be expandable from a compressed or collapsed condition”); 
the release body is arranged at the first opening (see  Fig. 1 which shows the release body 20 arranged at the first opening 22b) and connected to another end (see at 10b in Fig. 2) of the membrane tube (see Figs. 2 and 4 which shows the connection between the release body 20 and another end of the membrane tube 10); 
the pushing component includes an inner tube (28), a middle tube (26) and an outer tube (30) which are arranged in a sleeved manner in sequence and is able to move relative to each other (see Fig. 4 and Col. 17, line 60 - Col. 18, line 2 “a plurality of flexible tubes 26, 28, and 30…the tubes 26-30 may be nested at least one within another”); 
one portion (see at 36 in Fig. 4, and see Col. 19, lines 31-46 “In the closed position of the first sheath 20, the first tube coupling 34 and the interface point 36 may be spaced apart. The interface point 36 may be proximal of the first tube coupling 34…The spacing may permit the interface point 36 to advance distally” wherein the distal advancement to achieve the open position of the first sheath would place one portion of the inner tube to be located within the shell 22) of the inner tube (see Col. 18, line 65 – Col. 19, line 30 “The second tube 28 may include a distal extension 38”) is located in the shell and connected to the release body (see Col. 19, lines 9-11 “The distal extension 38 may support (directly or indirectly) the first sheath 20” wherein the distal extension is connected to the one portion shown at 36 in Fig. 4); 
one end of the middle tube extends into the shell through the second opening (see Fig. 4 which shows one end of the middle tube 26 extending into the shell 22 through the second opening shown near 44 in Fig. 4), and is fixedly provided with a stopper piston (50; see Col. 21, lines 48-64 “The interface member 50 may be slidable (e.g., captively slidable) on one of the tubes 26, 28, 32, 38”) which is located in the shell (see Fig. 4, which shows the piston/interface member 50 located in the shell 22) and configured for abutting against the membrane tube (see Fig. 1 which shows the membrane tube 10 abutting the piston/interface member 50; note reference numeral 50 is not annotated in Fig. 1); 
a portion of the outer tube is located outside the shell (see Fig. 4 which shows a portion of the outer tube 30 located outside the shell 22), with one end of the outer tube fixedly connected to the second opening (see at 44 in Fig. 4 and see Col. 19, lines 53-64 “A third tube coupling 44 may couple the third tube 30 to the second sheath 22”); 
the inner tube moves axially toward the first opening to disengage the release body from the shell (see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”); 
the inner tube and the middle tube are configured to drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract (see Figs. 2-3 and see Col. 16, lines 10-24 “Upon at least partial released from the sheath 20/22, the released portion of the stent valve 10 may be free to expand”, see Col. 18, line 65 – Col. 19, line 30 “To move the first sheath 20 to its open position, a translation force be applied to advance the second tube 28 distally relative to the first tube 26”, and see Col. 20, lines 15-39 “When it is desired to open the first sheath 20 by applying a pushing force through the second tube 28”), 
wherein the release body (see Col. 17, line 38-59 “The stent-holder 24 is represented purely schematically in Figs. 1-3, and is described in more detail later” and see Col. 24, lines 44-63 “a two-piece stent holder”) includes an inner core (82; see Col. 24, lines 44-63), and a damping tube (38; see Col. 18, line 65 – Col. 19, line 30) is sleeved on a portion of the inner tube passing out of the inner core (see Fig. 4 which shows the damping tube 38 sleeve on a portion of the inner tube 28 and passing out of the inner core shown at 24 in Fig. 4 and with reference to Fig. 11 to show the two-piece stent holder and the inner core 82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify replace the gastric diverter of Cote and Attar with the gastric diverter of Lombardi wherein the antibacterial digestive tract catheter of Cote and Attar replaces the stent-valve 10 of Lombardi such that the antibacterial digestive tract catheter is positioned within the human intestinal tract using the gastric diverter of Lombardi. The gastric diverter would therefore further comprise a gastric diverter, characterized by comprising a shell, 
a release body, a pushing component; one end of the shell has a first opening, and the other end of the shell has a second opening; the antibacterial digestive tract catheter that is to-be-released folded is arranged in the shell;  the release body is arranged at the first opening and connected to another end of the membrane tube; the pushing component includes an inner tube, a middle tube and an outer tube which are arranged in a sleeved manner in sequence and is able to move relative to each other; one portion of the inner tube is located in the shell and connected to the release body; one end of the middle tube extends into the shell through the second opening, and is fixedly provided with a stopper piston which is located in the shell and configured for abutting against the membrane tube; a portion of the outer tube is located outside the shell, with one end of the outer tube fixedly connected to the second opening; the inner tube moves axially toward the first opening to disengage the release body from the shell; the inner tube and the middle tube are configured to drive the membrane tube to be separated from the shell and spread and then released at designated positions of the human intestinal tract, wherein the release body includes an inner core, and a damping tube is sleeved on a portion of the inner tube passing out of the inner core. One of ordinary skill in the art would have been motivated to make this modification, as Lombardi teaches that this gastric diverter as a means for inserting a prosthetic stent-valve/antibacterial digestive tract catheter in a reduced invasive manner (see Col. 1, lines 26-39 in Lombardi).
The gastric diverter of Cote and Attar modified in view of Lombardi will hereinafter be referred to as the gastric diverter of Cote, Attar, and Lombardi. However, Cote, Attar, nor Lombardi teaches that the release body is made of a material that is configured to be digested and absorbed or dissolved by a human intestinal tract.
Nonetheless, Priplata teaches (Figs. 8-10B) that the release body (202) is made of a material that is digested and absorbed or dissolved by a human intestinal tract (see [0108] “Capsules 202, 204 both comprise a biocompatible dissolvable material’…Capsule 202…is preferably constructed to surface for less than 30 minutes before dissolving in the human intestines”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the release body of the antibacterial digestive tract catheter of the gastric diverter of Cote, Attar, and Lombardi with a teaching of Priplata such that the release body is made of a material that is digested and absorbed or dissolved by a human intestinal tract. One of ordinary skill in the art would have been motivated to make this modification, as Priplata teaches that creating the release body from a material that is digested and absorbed or dissolved by the human intestinal tract facilitates the deployment of a bypass device (see [0108] of Priplata).
The gastric diverter of Cote, Attar, and Lombardi modified in view of Priplata will hereinafter be referred to as the gastric diverter of Cote, Attar, Lombardi, and Priplata.
With regards to claim 22, the gastric diverter of Cote, Attar, Lombardi, and Priplata teaches the claimed invention of claim 10, however, Cote is silent with regards to the antibacterial material is one or more of nano silver ions, silver particles, nano silver, nano copper ions, copper particles, vanillin, an ethyl vanillin compound or chitosan.
Nonetheless, Attar further teaches that the antibacterial material is one or more of nano silver ions, silver particles, nano silver, nano copper ions, copper particles, vanillin, an ethyl vanillin compound or chitosan (see [0098] “a silicone polymer film 205”, see [0046] “the polymer material that can cover the prosthesis according to the invention is silicone”, and see [0066-0067] “the prosthesis according to this invention is covered or includes in said polymer material at least one active ingredient. Preferably, said active ingredient is chosen from among…an antifibrosant molecule…The following examples of antifibrosant molecule…such as chitosan-dextran and carboxymethyl-chitosan” which according to the applicant’s instant specifiaction, page 16, lines 7-8, chitosan is an example of an antibacterial material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the antibacterial digestive tract catheter of the gastric diverter of Cote, Attar, Lombardi, and Priplata with a further teaching of Attar such that the antibacterial material is one or more of nano silver ions, silver particles, nano silver, nano copper ions, copper particles, vanillin, an ethyl vanillin compound or chitosan. One of ordinary skill in the art would have been motivated to make this modification, as Attar teaches that including in the polymer material covering, at least one active ingredient, more preferably a therapeutic active ingredient increases the therapeutic potential of the prothesis (see [0127] of Attar).
 With regards to claim 24, the gastric diverter of Cote, Attar, Lombardi, and Priplata teaches the claimed invention of claim 10, and Cote further teaches (Figs. 1 and 3) that the stent (see “Wave Anchor” in Fig. 1) is a mesh tube woven from a weaving wire (see [0079] “Anchors, such as wave anchors, can be made from nitinol wire”), and the weaving wire is a biocompatible elastic wire, which may be a metal wire (see [0079] “Anchors, such as wave anchors, can be made from nitinol wire” wherein nitinol is a metal wire), a polymer material wire or a degradable material wire.
With regards to claim 26, the gastric diverter of Cote, Attar, Lombardi, and Priplata teaches the claimed invention of claim 10, and Cote further teaches (Figs. 1 and 3) that the stent (see “Wave Anchor” in Fig. 1) is provided with a developing ring (see Fig. 1 which shows the wave anchor in the form of a ring and see [0016]) and a withdrawal wire (see “Removal Drawstring” in Fig. 1 and see [0017] and [0091] “Anchors can be configured with a drawstring for removal of the device”).

Claim(s) 19, 21, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote, Attar, Lombardi, and Priplata as applied to claim 10 above and in further view of Bangera et al. (US 2016/0058914; hereinafter referred to as Bangera).
With regards to claim 19, the gastric diverter of Cote, Attar, Lombardi, and Priplata teaches the claimed invention of claim 10, and Cote further teaches (Figs. 1 and 3) that the membrane tube (see “Sleeve” in Fig. 3) contains a polymer material (see [0094] “the sleeve can be formed using polyolefin films, such as low density polyethylene (LDPE), high density polyethylene (HDPE), and polypropylene…extruded FEP and extruded PFA”) and an antibacterial material (see the rejection of claim 10 above and the antibacterial material taught by Attar).
Cote is silent with regards to the membrane tube also includes a developing material and raw materials are uniformly mixed and then subjected to blow molding, extrusion, or mold forming to form a thin film, a tubular film or a thin-wall tube
Nonetheless, Bangera teaches the membrane tube (102; tubular structure) contains a polymer material (see [0100] “the flexible tubular structure can include a long sleeve or liner formed from a thin-walled polymer material such as silicone, polyurethane, nylon, polytetrafluoroethylene”), the antibacterial material (see [0120] “the at least one type of commensal microbe includes a plurality of at least one type of genetically modified microbe…the at least one type of genetically modified can include at least one type of microbe genetically modified to generate therapeutic agent (e.g., an antimicrobial agent”), and a developing material (see [0116] “the flexible tubular structure can be formed with a polymer and a radiopaque filler, e.g., barium sulfate, bismuth compounds, or tungsten” which according to the current specification Page 14, lines 30-32 are examples of developing materials) and raw materials are uniformly mixed and then subjected to blow molding, extrusion, or mold forming to form a thin film, a tubular film or a thin-wall tube (see [0082] “flexible tubular structure 102 is formed from a substantially impermeable material” and [0385] “an impermeable intestinal sleeve may be made by extrusion of ePTFE”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the membrane tube of the antibacterial digestive tract catheter of the gastric diverter of Cote, Attar, Lombardi, and Priplata with a teaching of Bangera such that the membrane tube also including a developing material and raw materials are uniformly mixed and then subjected to blow molding, extrusion, or mold forming to form a thin film, a tubular film or a thin-wall tube. One of ordinary skill in the art would have been motivated to make this modification, as creating the membrane tube/flexible tubular structure from a developing material allows for enhanced imaging by x-ray, fluoroscopy, and/or ultrasonic imaging so that the position and functional state of the membrane tube/flexible tubular structure can be verified noninvasively (see [0116] of Bangera).
The gastric diverter of Cote, Attar, Lombardi, and Priplata modified in view of Bangera will hereinafter be referred to as the gastric diverter of Cote, Attar, Lombardi, Priplata, and Bangera.
With regards to claim 21, the gastric diverter of Cote, Attar, Lombardi, Priplata and Bangera teaches the claimed invention of claim 19, and Cote further teaches (Figs. 1 and 3) that the polymer material (see [0094] “the sleeve can be formed using polyolefin films, such as low density polyethylene (LDPE), high density polyethylene (HDPE), and polypropylene…extruded FEP and extruded PFA”) is any one or several of polyethylene (see [0094] “low density polyethylene (LDPE), high density polyethylene (HDPE)”), fluorine polymer, polyurethane and silica gel.
With regards to claim 23, the gastric diverter of Cote, Attar, Lombardi, Priplata and Bangera teaches the claimed invention of claim 19, however, Cote is silent with regards to the developing material is one or more of barium sulfate, bismuth carbonate and a tungsten compound.
Nonetheless, Bangera further teaches the developing material is one or more of barium sulfate, bismuth carbonate and a tungsten compound (see [0116] “the flexible tubular structure can be formed with a polymer and a radiopaque filler, e.g., barium sulfate, bismuth compounds, or tungsten” which according to the current specification Page 14, lines 30-32 are examples of developing materials).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the antibacterial digestive tract catheter of the gastric diverter of Cote, Attar, Lombardi, and Priplata and Bangera with a further teaching of Bangera such that the developing material is one or more of barium sulfate, bismuth carbonate and a tungsten compound. One of ordinary skill in the art would have been motivated to make this modification, as creating the membrane tube/flexible tubular structure from a developing material allows for enhanced imaging by x-ray, fluoroscopy, and/or ultrasonic imaging so that the position and functional state of the membrane tube/flexible tubular structure can be verified noninvasively (see [0116] of Bangera).
With regards to claim 25, gastric diverter of Cote, Attar, Lombardi, Priplata and Bangera teaches the claimed invention of claim 23, however, Cote is silent with regards to the stent includes an upper stent section and a lower stent section, and the outer diameter of the upper stent section is 5-15 mm greater than the lower stent section.
Nonetheless, Attar further teaches (Fig. 2) to the stent (202, 203, 204) includes an upper stent section (202) and a lower stent section (204), and the outer diameter (D1) of the upper stent section is 5-15 mm greater than the lower stent section (D3) (see [0055] “the upstream collar has an end diameter D1 between 30 mm and 50 mm” and see [0060] “said downstream collar has…an end diameter D3 between 25 mm and 32 mm” wherein there is a combination of diameters that creates the difference of 5-15 mm greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the stent of the antibacterial digestive tract catheter of the gastric diverter of Cote, Attar, Lombardi, Priplata, and Bangera with a further teaching of Attar such that the stent includes an upper stent section and a lower stent section, and the outer diameter of the upper stent section is 5-15 mm greater than the lower stent section. One of ordinary skill in the art would have been motivated to make this modification, as these dimensions make it possible to design an upper stent section/upstream collar that effectively retains the prosthesis in the digestive tract (see [0057] of Attar) and such a lower stent section/downstream constitutes a second mechanical brake allowing the prosthesis according to the invention to resist pressure exerted by the digestive peristalsis and/or the alimentary bolus (see [0062] of Attar).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote, Attar, Lombardi, and Priplata as applied to claim 10 above, and in further view of Nishtala et al. (US 2010/0198195; hereinafter Nishtala).
With regards to claim 20, the gastric diverter of Cote, Attar, Lombardi, and Priplata teaches the invention of claim 10, and Cote further teaches (Figs. 1 and 3) that the membrane tube (see “Sleeve” in Fig. 3) is a thin film (see [0094] “the sleeve can be formed using polyolefin films”), a tubular film or a thin-wall tube made of the polymer material (see [0094] “the sleeve can be formed using polyolefin films, such as low density polyethylene (LDPE), high density polyethylene (HDPE), and polypropylene”).
However, Cote is silent with regards to the outer surface brushed with the antibacterial material.
Nonetheless, Nishtala teaches the outer surface brushed with the antibacterial material (see [0013] “Another approach for obtaining antimicrobial medical devices is the incorporation of silver…For example, a liquid solution of a silver salt may be dipped, sprayed or brushed onto the solid polymer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the antibacterial digestive tract catheter of the gastric diverter of Cote, Atta, Lombardi, and Priplata with a teaching of Nishtala such that the outer surface brushed with the antibacterial material. One of ordinary skill in the art would have been motivated to make this modification, as Nishtala teaches brushing an antimicrobial material onto the outer surface of the polymer as another approach for obtaining an antimicrobial medical device (see [0013] of Nishtala).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783